Name: Regulation (EEC) No 1578/71 of the Council of 19 July 1971 amending Regulation (EEC) No 823/68 determining the groups of products and the special provisions for calculating levies on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 573 24.7.71 Official" Journal of the European Communities No L 166/ 1 REGULATION (EEC) No 1578/71 OF THE COUNCIL of 19 July 1971 amending Regulation (EEC) No 823/68 determining the groups of products and the special provisions for calculating levies on milk and milk products butter falling within tariff sub-heading No 04.03 B is fixed at a fat content of 84% by weight ; whereas this limit may in certain cases create classification difficulties ; whereas, it should therefore be raised to 85% ; "Whereas , in accordance with the provisions of Article 19 ( 1 ) of Regulation (EEC) No 804/68 , the nomenclature resulting from the provisions of this Regulation is to be incorporated in the Common Customs Tariff ; whereas , for the sake of clarity, this nomenclature should be set out in the Annex to this Regulation ; HAS ADOPTED THIS REGULATION : Article 1 THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 804/68 1 of 27 June 1968 on the common organisation of the market in milk and milk products , as last amended by Regulation (EEC) No 1410/71 ,2 and in particular Article 14 (6) thereof; Having regard to the proposal from the Commission ; Whereas an effect of the provisions of Article 8 of Council Regulation (EEC) No 823 /683 of 28 June 1968 determining the groups of products and the special provisions for calculating levies on milk and milk products , as last amended by Regulation (EEC) No 668/71 ,4 is that for Tilsit, Havarti , Esrom and Kashkaval cheeses falling within tariff sub-heading No 04.04 E I (b ) 2 ( aa ) the levy per 100 kilogrammes of the product is equal to the threshold price for Group 11 less 85 units of account ; whereas the market situation for Tilsit, Havarti and Esrom cheeses is such that the Community can raise this amount for these cheeses, from 85 to 95 units of account; whereas the text of Article 8 and Annexes I and II of Regulation (EEC) No 823/68 should therefore be amended accordingly ; "Whereas in Annex II to Regulation (EEC) No 823/68 the limit for milk powders falling within tariff sub-headings Nos 04.02 A II and 04.02 B I (b ) between those marketed in small packages and those in large packages, is fixed at 5 kilogrammes ; whereas this limit should be reduced to 2-5 kilogrammes ; "Whereas in the same Annex tho- limit between butter falling within tariff sub-heading No 04.03 A and The following shall be substituted for the text of Article 8 of Regulation (EEC) No 823 /68 : '"When products in Group 11 , originating in and coming from the territory of third countries , are imported into the Community at a price not less than :  95 units of account per 100 kilogrammes for products falling within sub-heading No 04.04 EI (b ) 2 ; or  85 units of account per 100 kilogrammes for products falling within sub-heading No 04.04 EI ( b ) 3 ; or  70 units of account per 100 kilogrammes for products falling within sub-heading No 04.04 EI (b ) 4 ; the levy per 100 kilogrammes shall be equal : 1 . if the product falls within sub-heading No 04.04 EI (b ) 2 ( aa), to the threshold price less 95 units of account, 1 OJ No L 148, 28.6.1968, p. 13 . 2 OJ No L 148, 3.7.1971 , p. 3 . 3 OJ No L 151 , 30.6.1968, p . 3 . 4 OJ No L 77, 1.4.1971 , p . 1 . 574 Official Journal of the European Communities 1 . Under sub-headings Nos 04.02 A II (a) and 04.02 B I (b ) 1 , '2-5 kg' shall be substituted for '5 kg'. 2 . .Under sub-heading No 04.03 A, ' 85% ' shall be substituted for '84% '. 3 . Under sub-heading No 04.04 EI, the text shall be amended in accordance with the Annex to this Regulation . 2 ; if the product falls within sub -heading No 04.04 EI (b ) 2 (bb), to the sum of the following components : ( a ) a component equal to the levy calculated in accordance with item . 1 , (b ) a component equal to 20 units of account, 3 . if the product falls within sub-heading No 04.04 EI (b) 3 or 04.04 EI (b ) 4, to the threshold price less 85 units of account.' Article 4 The nomenclature set out in the Annex to this Regulation shall be incorporated in the Common Customs Tariff.Article 2 In Annex I to Regulation (EEC) No 823/68 , sub-heading No 04.04 EI (b ) 5 shall be added to Group ,11 below sub-heading No 04.04 EI ( b ) 4 . Article 5 Article 3 1 . This Regulation shall enter into force on 16 August 1971 . 2 . The nomenclature amendments provided for in this Regulation shall not affect import and export licences issued before this Regulation enters into force. In Annex II to Regulation (EEC) No 823/68 , the description of goods shall be amended as follows : This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 19 July 1971 . For the Council The President L. NATALI Official Journal of the European Communities 575 ANNEX CCT heading No Description of goods Amount of autonomous duties or levies (L) (for guidance) 04.02 (unchanged) A. (unchanged) I. (unchanged) II . (unchanged) ( a) In immediate packings of a net capacity of 2-5 kg or less and with a fat content by weight : 1 to 4 (unchanged) III . (unchanged) B. (unchanged) I. (unchanged ) (a) (unchanged) (b ) (unchanged) 1 . In immediate packings of a net capacity of 2-5 kg or less and with a fat content by weight : (aa) to (cc) (unchanged) 2 . (unchanged) II . (unchanged) 04.03 (unchanged) A. With a fat content not exceeding 85% by weight B. (unchanged) 04.04 E. (unchanged) I. (unchanged) ( a ) (unchanged) (b) (unchanged) 1 . (unchanged) 2 . Tilsit, Havarti and Esrom with a fat con ­ tent by weight referred to dry matter2 (aa) (unchanged) (bb) (unchanged) 24 L 23 (L 3 . Kashkaval2 4 . Cheese of sheep's milk or buffalo milk, in brine, or in sheepskin or goatskin bottles2 23 L 5. Other (c) (unchanged)